Iohn Keen plaint. conta Iohn Wiswall Iunior Defend* in an action of the case for defameing and Slaundering the wife of the sd Keen by Saying that the small pox was rife in Boston and that it was said Shee had got the great ones which words hee hath spoken to severall persons and thereby greatly damnified the plaint, in his name credit & Imploy this with all other due damages: . . . The Iury . . . found for the plaint, that the sd Iohn Wiswall pay unto the plaint. Fifty pounds in money, or make an acknowledgem* to the Satisfaction of the Honord Court and pay costs of Court: The Defend* appealed from this ludgem* unto the next Court of Assistants & put in Security for prosecution thereof to effect.